Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned hereby certifies that theQuarterly Report on Form 10-Q for the three months ended March 31, 2011 of Southern Bella, Inc. (the “Company”) fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934 and that the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 13, 2011 /s/ Michael Davis Chief Executive Officer Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Southern Bella, Inc. and will be retained by Southern Bella, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
